DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (Today’s Transplant 2014 VOL:27, page 515-519; English Translation;  Original Japanese reference is also included in the attachment).

Matsuda et al. teach a method for detecting in vitro the presence or absence of antibody mediated rejection in patients after organ transplantation. 
Matsuda et al. teach culturing peripheral blood cells samples obtained from patients, and adding humoral factors activated from T cells and inflammatory cytokines followed by detecting IgM-type anti-donor HLA (donor specific HLA antibody) in the culture supernatant for diagnosis of antibody mediated organ rejection (See page 3, Figures 2, 3 and first paragraph of page 10). 


It is noted the authors used term mononucleotide supernatant “MN sup”.  However, the original Japanese text should be translated “mononuclear cell supernatant”. 
    PNG
    media_image1.png
    128
    617
    media_image1.png
    Greyscale


With regard to claim 3, Matsuda et al. determine samples from renal transplant patients (See above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Everly et al. (Transplantation 2014 97:494-501; IDS reference) and Zuk et al. (US 4208479).



Everly et al. teach using single antigen bead assay to measure IgM in a biological sample (See page 1). 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Matsuda et al. to use the single antigen bead assay to detect IgM in the sample as taught by Everley et al. with reasonable expectation of success.  

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to measure IgM, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, detecting IgM in a biological sample was “the product not of innovation but of ordinary skill and common sense.”   

Moreover, Matsuda et al. also did not explicitly teach placing all the necessary ingredients for the study in a kit for convenience and reproducibility. 

Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (col. 22, lines 20-35).  Zuk et al. further teach that this may improve assay accuracy.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to motivate Matsuda and Everly et al. place all the necessary .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, Everley and Zuk as applied to claims 5-7 above, and further in view of Cell Culture Mannual of Sigma Aldrich (2011-2014; total 3 pages).

The instant claim directs to the reagents used in the assay for the blood B cells, namely “Iscove’s modified Dulbecco’s medium”.  
Although Matsuda, Everley, and Zuk et al. do not explicitly disclose this incubation medium. 
Nevertheless “Iscove’s modified Dulbecco’s medium” is well-known and common used in culturing B lymphocyte as indicated by the Sigma Aldrich “Cell Culture Mannual”.  Note, the same “Iscove’s modified Dulbecco’s medium’ (Sigma Aldrich) was also used by applicants (See Example 1).  Therefore, it would inherently contains the same ingredients for culturing B cells from the same manufacture company (Sigma Aldrich).  

9.	The following references have been considered pertinent to the instant invention but are not cited as prior art for rejection. 

Lietz et al.  Circulation 2005  112: 2468-2476  “Immunoglobulin M to Immunoglobulin G Anti-Human Leukocyte Antigen Class II Antibody Switching in Cardiac Transplant Recipients is Associated with an Increased Risk of Cellular Rejection and Coronary Artery Disease”.

Suzuki et al.  Transplant Immunology  2009  21:150-154  “Kindy Transplantation in a recipient with anti-HLA antibody IgM positive”.



10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641